Citation Nr: 0431502	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-11 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher initial rating for residuals of a 
left Colles fracture, with limitation of motion of the left 
wrist, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The veteran had active service from November 1963 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2002, which granted service connection for 
traumatic arthritis of the left wrist, with partial 
ankylosis, granted a 10 percent rating, and denied service 
connection for a left Colle's fracture.  The veteran 
appealed.  Although not reflected in a formal rating decision 
of record, according to the January 2003 statement of the 
case and the April 2003 supplemental statement of the case, 
service connection for left Colle's fracture residuals was 
granted, in recognition of the fact that the left wrist 
limitation of motion already service-connected was due to the 
Colle's fracture.  As a result, the service-connected 
disability was characterized as left Colle's fracture with 
limitation of motion of the wrist, with no change in the 
evaluation.  

In June 2004, the veteran appeared at a hearing held at the 
RO before the undersigned (i.e., Travel Board hearing).  

For reasons expressed below, the case is remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

The Board finds that further action is required to comply 
with the notification and assistance requirements of the law.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  With respect to notification, the veteran's hearing 
testimony indicates that an employment examination may have 
been scheduled for September 2004, which may include findings 
pertaining to the veteran's left upper extremity disability.  
He should be requested to submit the report of such an 
examination, or to provide VA with sufficient information to 
enable VA to obtain the evidence directly.  He should also be 
requested to submit other documentation from his employer, in 
support of his contentions regarding interference with 
employment resulting from his Colle's fracture residuals.  
See 38 C.F.R. § 3.321(b).  In addition, he should be told to 
send VA copies of any evidence relevant to his claim that is 
in his possession.  See 38 C.F.R. § 3.159(b).  

As to the duty to assist, recent VA treatment records should 
be obtained, and the veteran should be afforded a new 
examination.  Service medical records show that he sustained 
a left comminuted Colle's fracture in September 1966.  In 
June 2002, his initial claim for compensation was received, 
in August 2002, he was granted service connection, and a 10 
percent rating assigned based on limitation of motion of the 
wrist was awarded.  A 10 percent rating is the maximum 
schedular rating provided based on limitation of motion of 
the wrist.  38 C.F.R. § 4.17a, Code 5215 (2004).  As a 
result, a higher rating may not be assigned for functional 
impairment, under that diagnostic code.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  

Nevertheless, there are other potentially applicable 
diagnostic codes, such as diagnostic codes 5210 through 5213, 
involving impairment of the radius and/or ulna, as well as 
5213, impairment of supination and pronation.  In this 
regard, a Colle's fracture is actually a fracture of the 
lower end of the radius.  Dorland's Illustrated Medical 
Dictionary, 661 (27th ed, 1988).  X-rays in April 2003 
disclosed bony deformity of the distal radius and ulnar 
styloid, consistent with prior trauma.  Thus, recent records 
and a current examination are needed to evaluate the 
veteran's disability, in light of these criteria.  

Further, although the VA examination in July 2002 mentioned 
subjectively poor grip in the left hand, subsequent 
outpatient treatment records show that he had limitation of 
motion in all fingers in January 2003.  In February 2003, 
grip strength in the left wrist was 58.3 pounds less than in 
the right wrist.  At his hearing, the veteran said that 
decreased grip strength in the left hand was one of the 
primary manifestations of his disability.  

In order to determine whether his condition has deteriorated, 
as well as to ascertain whether limitation of motion of the 
fingers and/or loss of grip strength should be rated as part 
of the service-connected disability, recent records and a 
current examination are needed.  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should ensure compliance with 
the duty to notify.  In particular, the 
veteran should be requested to provide a 
copy of an employment examination 
scheduled for September 2004, if it 
contains findings relevant to his left 
wrist fracture residuals or any other 
evidence from his employer supporting his 
assertion regarding the extent to which 
his left Colle's fracture residuals 
interfere with his work.  He should be 
notified that alternatively, he may 
provide VA sufficient information to 
enable VA to obtain the information 
directly.  He should also be invited to 
submit all pertinent evidence in his 
possession, relevant to his claim for a 
higher rating for left Colle's fracture 
residuals.  The RO should take 
appropriate action, based on the 
appellant's response.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. 

2.  The veteran's medical records from 
the VA Medical Center in Little Rock of 
treatment for any left upper extremity 
complaint from May 2003 to the present 
should be obtained.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the manifestations and severity 
of his left Colle's fracture residuals.  
The claims folder should be provided to 
and reviewed by the examiner.  All 
indicated studies should be obtained.  The 
examination report should include whether 
the following manifestations are present, 
and, if so, to what extent (if any):
  
?	ankylosis of the wrist, and, if present, 
a description of the fixation; 
?	nonunion in the ulna;
?	malunion of the ulna with bad alignment;
?	nonunion in the radius, and, if so, 
whether there is loss of 1 inch or more 
of bone substance or marked deformity; 
?	limitation of motion in pronation, 
supination, dorsiflexion, and/or palmar 
flexion. 

The examination should also discuss 
whether the veteran has limitation of 
motion and/or weakness in the handgrip, 
due to his right Colle's fracture 
residuals, and, if so, the specific 
findings should be reported.  The presence 
and extent of any functional loss due to 
painful motion, weakened movement, excess 
fatigability, and/or incoordination should 
also be addressed.  

4.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claim for a higher rating for left Colle's 
fracture residuals, to include whether 
separate or alternative ratings should be 
assigned based on impairment of the 
radius, ulna, supination, and/or 
pronation, ankylosis (if any is found), or 
limitation of motion or weakness in the 
hand.  The RO should also determine 
whether referral for extraschedular 
consideration is warranted.  

If the claim is denied, the veteran should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




